Case 2:20-cv-13220-LVP-EAS ECF No. 1-1, PagelD.18 Filed 12/08/20 Page 1 of 2

Exhibit - A
Case 2:20-cv-13220-LVP-EAS ECF No. 1-1, PagelD.19 Filed 12/08/20 Page 2 of 2

Sec. 40-331. - Signs.

(a)

(b)

No billboard, signboard, banner, pennant or other advertising media shall be permitted, except the
following:

(1)

(2)

(3)

(4)

(5)

(6)

One "For Sale" sign, not exceeding seven square feet in area, and advertising the property on
which the sign is erected. Such sign shall in no case be erected nearer to any right-of-way line
or front lot line than one-third of the distance from the right-of-way line or front lot line to the
setback of the building or proposed building. Such sign, including "Sold" signs, shall be
removed within ten days after execution of a purchase agreement for the property.

One building or contractor's sign may be maintained on buildings only while the buildings are
actually under construction, provided that no such sign shall exceed seven square feet in area,
or be located nearer to any right-of-way line or front lot line than one-third of the distance from
the right-of-way line or front lot line to the setback of the building or proposed building.

Signs advocating the election of political candidates or the passage or defeat of ballot issues to
be voted upon by the public in an upcoming election in the village, not exceeding seven square
feet in area, and in no case located nearer to any right-of-way line or front lot line than one-third
of the distance from the right-of-way line or front lot line to the setback of the building. No lot
shall contain more than one sign for any single candidate or issue. All such signs shall be
removed within five days after the election to which they are addressed.

A freestanding sign, no greater than one-half square foot, unobtrusively located on the
premises, indicating the security provider.

Garage sale signs, no greater than seven square feet, unobtrusively located as provided in
section 40-243.

Open house direction signs. Signs which indicate the directions to a particular residence that is
open for public viewing may be placed on Sundays between 1:30 p.m. to 4:30 p.m. Such signs
may not exceed seven square feet in size. The signs may be located between the sidewalk and
the curb of the street, or, if being placed where no sidewalk exists, no closer than five feet from
the street. Such signs must be placed in such a way as to avoid creating a traffic hazard or a
nuisance or inconvenience to the neighborhood. Open house direction signs may be located on
private property, including any portion of such private property that is located between the
sidewalk and the curb or street, only with the permission of the property owner. Open house
direction signs may not be placed on the Lake Shore Road median or on the east side of Lake
Shore Road, south of Vernier Road. Open house direction signs which comply with the
requirements of this section may otherwise be placed on public property without permission
from the city. The persons or entities whose open house direction signs do not comply with
these requirements will be subject to a fine determined by the city council.

If a sign becomes unsightly or in a state of disrepair, the village building department may order the
sign to be repaired or removed, and failure to comply with such an order shall result in a violation of
this chapter.

(Ord. No. 200, art. 13, § 1300, 7-7-1997; Ord. No. 259, § 1, 3-19-2013)
